Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions.

 DETAILED ACTION
Status of Application, Amendments, and/or Claims
2.	The Preliminary Amendment filed on 04 January 2021 has been entered in full.  Claims 5-20 have been cancelled, and claims 22-30 have been added.  Therefore, claims 1-4 and 21-30 are pending and the subject of this Office Action and the subject of this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 02 February 2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-4, 21 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
6.	Claims 1, 25 and 26 are rejected as being indefinite because the claims do not have a step that clearly relates back to the preamble.  For example, there is no step indicating that administration of the compstatin analog results in treatment, or what the intended outcome is, such as treatment of neuropathic pain (i.e., therapeutically effective).  It is thus unclear what the claimed method is intending to accomplish.  Amending the claim to recite, for example, “A method for treating neuropathic pain in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compstatin analog” would be remedial.
7.	Claim 21 is rejected as being indefinite for reciting the limitation “conventional treatment.” The discussion of such at pp. 36-37 [00110] of the specification is noted but vague, is exemplary rather than limiting, and thus is insufficient to render the claim definite.
8.	Claims 2-4 and 27-30 are rejected for depending from an indefinite claim.

Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
9.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claims 1-4 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a compstatin analog comprising the amino acid sequence SEQ ID NO:36 and compositions comprising the same, and (2) a method of treating neuropathic pain in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a compstatin analog comprising the amino acid sequence SEQ ID NO:36, does not reasonably provide enablement for the variants recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
11.	The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

12.	The claims are drawn quite broadly to a method of treating a subject in need of treatment for neuropathic pain comprising administering a compstatin analog to the subject.  The claims also recite a composition comprising a compstatin analog. The claims also recite wherein the activity of the compstatin analog is at least 100 times as great as the activity of compstatin as measured in an in vitro assay; and wherein the compstatin analog is a compound that comprises a cyclic peptide having a core sequence of X’aa-Gln-Asp-Xaa-Gly (SEQ ID NO:3), where X’aa and Xaa are selected from Trp and analogs of Trp.  While the Specification discloses a compstatin analog having the amino acid sequence SEQ ID NO:36, which comprises specific substitutions at positions 4, 7, and 9 relative to compstatin (SEQ ID NO:8), and is significantly more active than the native compstatin compound (See Table 1 at [0080]), it does not teach a commensurate number of the claimed compounds that are encompassed by the scope of the claims.  Specifically, the disclosure has not shown (1) which amino acid residues of compstatin (SEQ ID NO:8) are critical to the activity of the protein of SEQ ID NO:8; and (2) what modifications e.g., substitutions, deletions, or additions) one can make to SEQ ID NO:8, other than at positions 4, 7 and 9, that will result in protein variants or derivatives with the same function/activity as the protein of SEQ ID NO:8 such that they would be effective at treating neuropathic pain.  The state of the art is such that the relationship between the sequence of a protein and its activity is not well understood and unpredictable, and that certain positions in the sequence are critical to the protein’s structure/function relationship and can only tolerate only relatively conservative substitutions or no substitutions.
13.	The problem of predicting protein and DNA structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein and DNA is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein, the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Wells, 1990, Biochemistry 29:8509-8517, cited by Applicant; Ngo et al., 1994, The Protein Folding Problem and Tertiary Structure Prediction, pp. 492-495, cited by Applicant).  However, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions and still retain the activity of the protein of SEQ ID NO:8.
14.	Due to the large quantity of experimentation necessary to generate the large number of variants encompassed by the claims, as well as screen same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide the activity of being useful for treating neuropathic pain, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claim Rejections - 35 USC § 112 (Written Description)
15.	Claims 1-4 and 21-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
16.	The U.S. Court of Appeals for the Federal Circuit recently reaffirmed, in an en banc decision, that the written description requirement for a genus may be satisfied either by (i) the disclosure of a representative number of species falling within the scope of the genus or (ii) structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus. Ariad Pharmaceuticals', Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1350, 94 U.S.P.Q.2d 1161, 1171 (en banc) (Fed. Cir. 2010), citing Regents" of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69, 43 U.S.P.Q.2d 1398, 1406 (Fed. Cir. 1997). 
17.	The representative ways of satisfying the written description requirement as set out by the Federal Circuit in Ariad Pharmaceuticals comport with statements set out in the USPTO's Manual of Patent Examining Procedure (M.P.E.P.). In particular, the M.P.E.P. provides that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species of relevant identifying characteristics. M.P.E.P. § 2163, II, A, 3, (a), (ii). 
18.	The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include:  (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, iii. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art.  “Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.
19.	The claims are drawn quite broadly to a method of treating a subject in need of treatment for neuropathic pain comprising administering a compstatin analog to the subject.  The claims also recite a composition comprising a compstatin analog. The claims also recite wherein the activity of the compstatin analog is at least 100 times as great as the activity of compstatin as measured in an in vitro assay; and wherein the compstatin analog is a compound that comprises a cyclic peptide having a core sequence of X’aa-Gln-Asp-Xaa-Gly (SEQ ID NO:3), where X’aa and Xaa are selected from Trp and analogs of Trp.  However, there does not appear to be an adequate written description in the specification as filed for the breadth of the compstatin analogs encompassed by the claims.  With regard to claims 1-3, 21-22, 25-26 and 28-30 the only factor present in the claims is a desired functional characteristic in that it is useful for treating neuropathic pain. There is no identification of any structure of the compstatin analog.  While the Specification provides adequate written description for a compstatin analog having the amino acid sequence SEQ ID NO:36, which comprises specific substitutions at positions 4, 7, and 9 relative to compstatin (SEQ ID NO:8), and is significantly more active than the native compstatin peptide (See Table 1 at [0080]), it does not provide adequate written description for the genus of compstatin analogs encompassed by the claims.  The distinguishing characteristics of the claimed genus are not described.  The only adequately described species is the compstatin analog having the amino acid sequence SEQ ID NO:36.  Accordingly, the specification does not provide adequate written description of the claimed genus.
20.	For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii.
21.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).
22.	With the exception of the compstatin analog referred to above, the skilled artisan cannot envision the detailed chemical structure of the encompassed proteins, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
23.	One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Double Patenting
24.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
25.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
26.	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
27.	Claims 1-4, 21 and 25-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,421,240.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of therapeutic compositions recited in the instant claims encompasses the species of therapeutic compositions recited in claims 1-9 of the ‘240 patent. The claims of the ‘240 patent also recite a second therapeutic agent, including an antidepressant, anticonvulsant, NMDA antagonist, topical anesthetic, opioid analgesic, or sodium channel blocker.  Therefore, the claims are overlapping in scope.

28.	Claims 22-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,696,718.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the genus of therapeutic compositions recited in the instant claims encompasses the species of therapeutic compositions recited in claims 1-3 of the ‘718 patent. The claims of the ‘718 patent also recite a second therapeutic agent, including an antidepressant, anticonvulsant, NMDA antagonist, topical anesthetic, opioid analgesic, or sodium channel blocker.  Therefore, the claims are overlapping in scope.

Summary
29.	No claim is allowed.
Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
June 13, 2022